         Case 3:17-cv-01061-RMS Document 135 Filed 01/12/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

 COUNCIL ON AMERICAN-ISLAMIC
 RELATIONS – CONNECTICUT and MAKE
 THE ROAD NEW YORK,

                      Plaintiffs,                     Civil Action No.
                                                      3:17-cv-1061-RMS
                          v.

 U.S. CITIZENSHIP AND IMMIGRATION
 SERVICES, U.S. CUSTOMS AND BORDER
 PROTECTION, and U.S. DEPARTMENT OF
 STATE,

                     Defendants.


                                    JOINT STATUS REPORT

        Pursuant to this Court’s Minute Order of December 21, 2020, the parties provide the

instant joint status report and state as follows.

        1.      During the status hearing of December 21, 2020, the Court requested that the

parties provide an update as to Defendant Department of State’s (“Department”) efforts to

process the remaining pages subject to Plaintiffs’ narrowed FOIA request.

        2.      Defendants report that since that time the Department has engaged in an initial

responsiveness review of the outstanding documents to remove facially non-responsive

documents and to determine the number of pages that are likely responsive to Plaintiffs’

narrowed FOIA request.

        3.      Defendants state that due to the current unavailability of certain agency personnel,

the Department requires additional time to complete this initial responsiveness review for all

outstanding documents. The Department anticipates that, by January 29, 2021, it will provide to
        Case 3:17-cv-01061-RMS Document 135 Filed 01/12/21 Page 2 of 3




Plaintiffs the total number of pages remaining that will require processing, along with an

estimated timeline to complete such processing.

       4.      The parties accordingly propose that they file a further Joint Status Report with

this Court on or before February 5, 2021, updating the Court as to these matters and proposing

appropriate next steps.




Respectfully submitted this 12th day of January, 2021,



/s/ Muneer I. Ahmad
Muneer I. Ahmad, Supervising Attorney, ct28109
Jerome N. Frank Legal Services Organization
Yale Law School
P.O. Box 902020
New Haven, CT 06520
muneer.ahmad@ylsclinics.org
Telephone: (203) 432-4800
Fax: (203) 432-1426

Adam Bates, Pro hac vice
Linda Evarts, Pro hac vice
Stephen Poellot, Pro hac vice
International Refugee Assistance Project
One Battery Park Plaza, 4th Floor
New York, NY 10004
abates@refugeerights.org
Telephone: (516) 701-4209
Fax: (929) 999-8119

Justin Cox, Pro hac vice
International Refugee Assistance Project
PO Box 170208
Atlanta, GA 30317
jcox@refugeerights.org
Telephone: (678) 279-5441
Fax: (929) 999-8119

Nicholas Espiritu, Pro hac vice



                                                  2
        Case 3:17-cv-01061-RMS Document 135 Filed 01/12/21 Page 3 of 3




espiritu@nilc.org
Joshua Stehlik, Pro hac vice
Stehlik@nilc.org
National Immigration Law Center
3450 Wilshire Blvd. #108-62
Los Angeles, CA 90010
Telephone: (213) 639-3900
Fax: (213) 639-3911

Counsel for Plaintiffs




JEFFREY BOSSERT CLARK
Acting Assistant Attorney General

ELIZABETH J. SHAPIRO
Deputy Director, Federal Programs Branch

/s/ Michael L. Drezner
MICHAEL L. DREZNER
Trial Attorney, U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L. Street, NW Washington, DC 20005
Telephone: (202) 514-4505
Facsimile: (202) 616-8470

Counsel for Defendants




                                             3
